Citation Nr: 1210894	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & R.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1980.  The Appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in September 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the Veteran's death was originally denied by the RO in December 2005; the Appellant was notified in writing of the decision, but she did not initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's cause of death received since the December 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran died in March 2005, and the death certificate lists his immediate cause of his death as metastatic lung cancer.

4.  Affording the Veteran the benefit of the doubt, the evidence reasonably shows that he was exposed to herbicides in service.


CONCLUSIONS OF LAW

1.  The RO's December 2005 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the December 2005 rating decision is new and material, and the Appellant's claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for the Cause of the Veteran's Death

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Appellant's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim for service connection for entitlement to service connection for the cause of the Veteran's death was first denied in a rating decision of December 2005.  The Appellant was notified of her right to appeal that decision in December 2005.  The Appellant did not file a timely appeal and subsequently, the December 2005 rating decision became final when the Appellant did not perfect her appeal within the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Appellant's claim for service connection may only be opened if new and material evidence is submitted.  

In this instance, since the December 2005 decision denied the claim partly on the basis that the Veteran was not exposed to herbicides, the Board finds that new and material evidence would consist of evidence of his exposure to herbicides.

Evidence received since the December 2005 rating decision consists of numerous records and documents.  Specifically, a fellow service member testified that the Veteran was in close proximity to the perimeters of U-Tapao in Thailand during service.  See September 2011 BVA Hearing Transcript, page 6.  Service personnel records indicate the service member who testified in September 2011 flew on missions with the Veteran and provided evaluations of the Veteran's performance during service.  

The Board finds the service member's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Furthermore, the Appellant has submitted maps of the U-Tapao base demonstrating the proximity of runways to the perimeters of the base.  See U-Tapao Airfield Reference Map.

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim of service connection for the Veteran's cause of death is reopened.

III.  Entitlement to Service Connection for the Cause of the Veteran's Death

The Appellant seeks Dependency and Indemnity Compensation (DIC) through a claim to establish service connection for the Veteran's death.  She contends that the Veteran's exposure to herbicides while in Thailand caused his metastatic lung cancer.  

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam, during the Vietnam era, the Veteran is presumed to have been exposed to a herbicide agent (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

These regulations also stipulate the diseases for which service connection may be presumed due to herbicide exposure.  38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).  Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are presumed due to herbicide exposure.  Id.

VA has also determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  See Agent Orange: Thailand Military Bases located at http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. 

The Veteran's service records were reviewed.  Service personnel records indicate the Veteran operated out of U-Tapao Air Base, Thailand, from October 1973 to December 1973.  

The Appellant has submitted maps of U-Tapao Air Base demonstrating the proximity of runways to the perimeter of the Base.  Additionally, the Veteran's fellow service member testified during the September 2011 hearing that at U-Tapao the perimeter fences were right next to the runways; in order for the Veteran to perform his duties he would have had to be near the perimeters of the Base.

The file includes a notarized "buddy statement" from LTC (USAF, Ret.) CLT dated in April 2006, stating that CLT served on the same aircraft as the Veteran during sorties out of U-Tapao Air Base, during which the aircraft landed on numerous occasions on airbases in Vietnam.

Post-service records were reviewed.  The Veteran was being treated for metastatic colorectal cancer in 2004.  During treatment, cancer of the lung was found.  Diagnostic tests were conducted and it was determined to be an extremely unlikely pattern for colonic adenocarcinoma.  See May 2004 treatment note.  It was noted that findings were compatible with primary lung cancer.  Id.  The Veteran continued to receive treatment and additional notes indicate that the Veteran had metastatic colon cancer and primary lung cancer.  See March 2005 treatment note.

The Veteran died in March 2005, at the age of 56.  According to the death certificate, the immediate cause of death was metastatic lung cancer.  

The Board finds service connection for the cause of the Veteran's death is warranted on a presumptive basis.  Resolving all doubt in favor of the Appellant, evidence indicates that the Veteran was exposed to herbicides during active service in Thailand from October 1973 to December 1973; the Board particularly notes that lay evidence persuasively shows the Veteran landed in the Republic of Vietnam during the period in which herbicide exposure is presumed.  The Veteran died from lung cancer, which is a disease for which service connection may be presumed due to herbicide exposure.  Based on all the evidence of record, the Board finds the criteria for service connection for the cause of the Veteran's death are met.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


